DETAILED ACTION
Claim Status
This Office Action is in response to the claims filed on 07/22/2020.
Claims 21-38 are pending while claims 1-20 have been canceled.
Claims 21-38 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites, “cause a content server to send information associated with the device.”  This is limitations directed to content server.  However, claim 21 from which claim 25 depend from are directed to a device comprising: one or more graphical processing units (GPUs) in communication with a display; memory including computer-executable instructions; and processor circuitry to execute the computer-executable instructions.  It is unclear if the claim is directed to functions performed by the processor circuitry of the device or function performed by the content server as the claim does not make a clear structural and functional relationships between the device and the content server to perform the recite act creating ambiguity as to the boundary of the claim and rendering the claim unclear.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 32 and 34 are also rejected based on the same rational as each recites recite limitation of the content server while claim 29 is directed to a non-transitory computer readable storage device including instructions which, when executed, cause processor circuitry.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-38 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2012/0079270) in view of Risan (US 2012/0036584).
With respect to claims 21, 29 and 36, Patel discloses device comprising: one or more graphical processing units (GPUs) in communication with a display; memory including computer-executable instructions; and processor circuitry to execute the computer-executable instructions, a method and a non-transitory computer readable storage device including instructions, which when executed, cause processor circuitry (Figs. 1-3; Pars. 21-51) to at least:
decrypting, by executing an instruction with a computing device processor, first encrypted media content from a content server using a first decryption key to generate first decrypted media content (Fig. 4; Pars. 54-55, 60);
generating second encrypted media content by encrypting, by executing an instruction with the computing device processor, the first decrypted media content using a second decryption key, the second decryption key corresponding to a target graphical processing unit (GPU) (Fig. 4; Pars. 35, 55-56); and
cause transmission, by executing an instruction with the computing device processor, of the second encrypted media content and the second decryption key to the GPU (Figs. 4-5; Pars. 56-59, 62, 73). 
Patel does not explicitly discloses determining whether the computing device includes a media player within a secure enclave; when the media player is not within the secure enclave.  However, Risan discloses determining whether the computing device includes a media player within a secure enclave; when the media player is not within the secure enclave (Figs. 2-3, 13, 15-16; Pars. 58, 64, 114, 275, 307-312).  Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to substituting the establishing of a secure communication channel between the MMCP and the graphics processor (Fig. 5; Par. 62) of Patel in view of determining whether the computing device includes a media player within a secure enclave; when the media player is not within the secure enclave (Figs. 2-3, 13, 15-16; Pars. 58, 64, 114, 275, 307-312) of Risan in order to exchange keys used for locally protecting multimedia content by re-encrypting multimedia content at the MMCP before being transmitted to the GPU for storage or display (Patel, Par. 62) and to prevent from copying content and turning it into bootleg (unauthorized versions) copies of the media storage device in an attempt to flood the market (Risan, Par. 272).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
With respect to claim 22, Patel in view of Risan discloses all the limitations as described above.  Additionally, Patel discloses wherein the instructions, when executed by the processor circuitry, cause the secure enclave to: in response to obtaining the first encrypted media content from a content server, 
determine the first encrypted media content is intended for the secure enclave (MMCP device) (Fig. 4; Pars. 37, 41, 53-54); and 
send at least a portion of the first encrypted media content to the secure enclave (Figs. 4-5; Pars. 33, 39, 44-46, 56-60, 73).
With respect to claims 23, 30 and 33, Patel in view of Risan discloses all the limitations as described above.  Additionally, Risan discloses wherein the instructions, when executed by the processor circuitry, cause the secure enclave to:
determine a media player outside the secure enclave (Fig. 15-16; Pars. 302, 312);
retrieve a platform identity associated with the device or secure enclave (Figs. 13; Pars. 73, 270, 306, 322); and
encode the platform identity into the decrypted media content as a watermark (Figs. 12, 13; Pars. 73, 266, 306, 322).
With respect to claims 24 and 31, Patel in view of Risan discloses all the limitations as described above.  Additionally, Risan discloses wherein the platform identity is based at least in part on at least one of a media access control (MAC) address of the device, an identification number of the device, an identification of the secure enclave, or an Internet Protocol (IP) address associated with the device (Figs. 13; Pars. 73, 270, 306, 322).
With respect to claims 25, 32 and 37, Patel in view of Risan discloses all the limitations as described above.  Additionally, Patel discloses wherein the instructions, when executed by the processor circuitry, cause the secure enclave to:
cause a content server to send information associated with the device or a user account associated with the device, the information including at least one of payment information or license information (entitlement management massage (EMM)) (Pars. 41, 52-53); and
identify the first decryption key (Fig. 4; Pars. 53-44).
With respect to claims 26 and 38, Patel in view of Risan discloses all the limitations as described above.  Additionally, Patel discloses wherein the one or more GPUs are to:
decrypt the second encrypted media content using the second decryption key to generate second decrypted media content (Fig. 57-59);
render the second decrypted media content on the display (Figs. 1-4; Pars. 59-61); and
transmit the second decrypted media content to the media player (Figs. 1-4; Pars. 49, 59-61).
With respect to claim 27, Patel in view of Risan discloses all the limitations as described above.   Additionally, Risan discloses wherein the processor circuitry is to cause transmission of an indication that the encrypted media content has been sent to one or more GPUs (Figs. 21-22; Par. 386).
With respect to claim 28 and 35, Patel in view of Risan discloses all the limitations as described above.  Additionally, Patel discloses wherein the instructions, when executed by the processor circuitry, cause the secure enclave to:
cause storage of the first encrypted media content, the second encrypted media content, the first decryption key, the second decryption key, the first decrypted media content, and the second decrypted media content to be secure from access from outside the secure enclave (Figs. 1-3; Pars. 33, 36-38, 41, 44-46, 49, 53-62, 73).
With respect to claim 34, Patel in view of Risan discloses all the limitations as described above.   Additionally, Risan discloses wherein the instructions, when executed, cause the processor circuitry to cause a content server to send an indication that the encrypted media content has been sent to the one or more GPUs (Figs. 21-22; Par. 378, 387).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Spagna et al. (US 6,859,791): Spagna discloses cause transmission of an indication that the encrypted media content has been sent to one or more GPUs (Col. 54, Lines 30-39; Col. 86, Line 55-Col. 87, Line 11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685